DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 35-56, 58-64, 68 and 69 as filed on 7/29/2021 are now pending. 
Claims 1-34, 57, 65-67 were canceled by Applicants.
Allowable Subject Matter
Claims 35-56, 58-64, 68 and 69 are free from the prior art of record and allowed.
Claim rejections were withdrawn for the reasons explained in the last office action and repeated herein below. 
Claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2013/050456 (Hansen et al) has been withdrawn in view of Applicants’ arguments (filed on 1/14/2021 along with Declaration by Jonatan Ahrens Dickow) that the cited fermentation method is practiced in a different bioreactor system with paddles and/or worm conveyer that does not provide for a continuous plug flow process in vertical tank, that is agitated as result of mixing and lifting biomass substrates and wherein the transport of the biomass substrate through the bioreactor system is not mediated by gravitational forces as required for the claimed method (response page 8-9).
Rejections of claims under 35 U.S.C. 103 as being unpatentable over WO 2013/050456 (Hansen et al) in combination(s) with WJB van den Bergh et al. (“Computer simulation model of a Nauta mixer”. Powder Technology, 1993, vol.77, pages 19-30), US 4,409,329 (Silver et al), Lopez-Linares (“Bioethanol production from 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Vera Afremova
August 11, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653